Citation Nr: 0104294	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  99-22 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a 
concussion.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from October 1965 to November 
1968, with 28 days lost under 10 U.S.C. 972.

The veteran filed a claim in July 1998 for service connection 
for disabilities to include hearing loss and a concussion.  
This appeal arises from the August 1999 rating decision from 
the Huntington, West Virginia Regional Office (RO) that 
denied the veteran's claim for service connection for 
residuals of a concussion and for bilateral hearing loss.  A 
Notice of Disagreement was filed in October 1999 and a 
Statement of the Case was issued in November 1999.  A 
substantive appeal was filed in November 1999 with no hearing 
requested.

 
REMAND

During the pendency of this claim, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475,114 Stat. 2096, 
(the Act) was signed by the President on November 9, 2000.  
The Act made several changes to chapter 51 of title 38, 
United States Code.  In particular, it revised section 5103 
to impose on VA, upon receipt of a complete or substantially 
complete application, a duty to notify the claimant of any 
information, and any medical or lay evidence, not already 
submitted that is necessary to substantiate the claim.  Id. § 
3(a), at 2096-97.  Perhaps most significantly, it added a new 
section 5103A, which defines VA's duty to assist a claimant 
in obtaining evidence necessary to substantiate the claim and 
eliminated from section 5107(a) the necessity of submitting a 
well-grounded claim to trigger the duty to assist.  Id. §§ 
3(a), 4, at 2097-98.  With regard to the duty to assist, VA 
must obtain relevant private and VA medical records and 
provide the veteran with VA examinations, where, as in this 
case, such examinations may substantiate entitlement to the 
benefit sought.

As to the claim for service connection for residuals of a 
concussion, the RO should inform the veteran that he should 
provide medical evidence documenting the presence of a 
current disability regarding residuals of a concussion. 

The veteran alleges that his current disabilities of 
residuals of a concussion and bilateral hearing loss were 
incurred in Vietnam when a vehicle he was driving hit an 
anti-tank mine, and he hit his head.  The veteran alleges 
this was part of his combat experience in service.  The 
veteran's service personnel records show that he served in 
Vietnam from March 1966 to March 1966, with the 362nd Engr Co 
from March 25, 1966 to January 5, 1967, and with the 168th 
Engr Bn, from January 5, 1967 to March 20, 1967.  Awards and 
decorations received include the National Defense Service 
Medal, the Army Commendation Medal, the Republic of Vietnam 
Campaign Medal with 60-Device, and the Vietnam Service Medal 
with a bronze service star.  Additionally, received at the 
Board in February 2001 was a copy of a certificate dated 
December 29, 2000, indicating that the veteran had been 
awarded the Purple Heart.

The determination of whether a veteran was engaged in combat 
with the enemy is significant in a case for service 
connection for a claimed disability.  In this regard, the 
provisions of 38 U.S.C.A. § 1154(b) specifically allow combat 
veterans, in certain circumstances, to use lay evidence to 
establish service incurrence of a disease or injury by 
relaxing the evidentiary requirements for adjudication of 
certain combat-related VA-disability-compensation claims, as 
to the evidence necessary in order to establish service 
connection of a disease or injury.

In determining whether the advantages of section 1154(b) 
should be afforded a veteran, the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") has 
noted that the Board "must make specific findings of fact as 
to whether or not the veteran was engaged in combat ... [and] 
must provide adequate reasons or bases for its finding, 
including a clear analysis of the evidence which it finds 
persuasive or unpersuasive with respect to that issue."  The 
Court has also held that a determination of combat status is 
to be made "on the basis of the evidence of record", and 
that section 1154(b) itself "does not require the acceptance 
of a veteran's assertion that he was engaged in combat".  
Furthermore, the Court has held that combat status may be 
determined "through the receipt of certain recognized 
military citations or other supportive evidence".  In this 
regard, the Court has observed that the phrase "other 
supportive evidence" serves to provide an almost unlimited 
field of potential evidence to be used to "support" a 
determination of combat status.  In summary, in determining 
whether this particular veteran engaged in combat, 
consideration must be given to his own sworn testimony that 
he had engaged in combat; the fact that it was reported that 
he was involved in a battle or campaign (the Court has held 
that this may be a relevant consideration); and the 
application of the benefit-of-the-doubt rule.  Thereafter, a 
direct finding must be made as to combat status. 

Therefore, in this case, in addition to satisfying the duty 
to assist under the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), a determination 
must be made as to whether the veteran engaged in combat in 
service.  Further, additional development regarding the 
veteran's alleged motor vehicle accident should be provided 
as discussed below. 

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters, as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  The RO should inform the veteran of 
the evidence needed to substantiate his 
claim for service connection for 
residuals of a concussion, including 
medical opinions on diagnoses, causes, or 
onset of the disability, and lay 
statements by witnesses, family members, 
etc., if such evidence will help prove 
his claim.  

3.  The RO should obtain from the veteran 
the names and addresses of all health 
care providers who treated him for 
residuals of a concussion and bilateral 
hearing loss since service.  Thereafter, 
the RO should obtain legible copies of 
all records that have not already been 
obtained, including from any private 
provider, including a Dr. Calhoun as 
noted by the veteran in a January 1995 
statement, and the Lexington, Kentucky 
and Clarksburg, West Virginia VA Medical 
Centers. 

4.  Mark Armeni, M.D., and Luanne 
Merritt, M.S., both of the Clarksburg, 
West Virginia VAMC, should be requested 
to provide treatment records and 
rationale for their March 2000 and March 
1999 comments, respectively, that the 
veteran's current hearing loss is related 
to a motor vehicle accident or explosion 
in Vietnam.  The reasons and bases for 
the opinions rendered should be discussed 
in detail with citations to authority and 
investigation for all conclusions 
reached.

5.  Thereafter, if sufficient evidence of 
a current disability regarding residuals 
of a concussion is presented, the RO 
should develop the claim as required, 
including providing an appropriate VA 
examination.  If competent evidence of a 
current disability regarding residuals of 
a concussion is not presented, the 
instructions pertaining to conducting an 
examination for this disability as 
referenced below should be crossed out 
before the case is referred for VA 
examinations.  

6.  The RO should request a comprehensive 
statement from the veteran containing as 
much detail as possible regarding the 
who, what, where, and when as to the 
alleged in-service incident that he 
claims caused a current disability 
regarding residuals of a concussion and 
bilateral hearing loss.  The veteran 
should provide specific details of the 
claimed incident such as dates, places, 
detailed descriptions of events, and 
identifying information concerning any 
other individuals involved in the events 
including their full names, rank, units 
of assignment, or any other identifying 
detail.  In particular, the veteran 
should respond to the following questions 
with as much specificity as possible:  
what was the date of the motor vehicle 
incident where his truck hit a land mine 
and what was the name of the unit to 
which he was assigned, where specifically 
did it occur, where was the truck 
traveling to and from and what was the 
purpose, what are the names and/or units 
of those involved; what are the names of 
any other individuals who were injured; 
did the veteran report the incident and 
to whom; did he receive medical 
attention, and if so, where and by whom.  
In this regard, it is noted that the 
veteran has provided many details 
regarding this incident, however, any 
additional specifics should additionally 
be provided.

7.  Thereafter, the RO should contact the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR), located at 
7798 Cissna Road, Suite 101, Springfield, 
VA 22150-3197 in an attempt to 
corroborate the veteran's alleged 
experience.  His statements regarding 
descriptions of the incident should be 
provided this organization.  Any USASCRUR 
report or response obtained should be 
associated with the claims file. 

8.  The RO should contact the National 
Personnel Records Center and attempt to 
obtain copies of unit morning reports and 
DA Form 1 for the time period in question 
for the veteran's unit and daily 
personnel actions should be reviewed for 
the period in question.

9.  The Service Department should be 
contacted regarding the Purple Heart 
award received by the veteran on December 
29, 2000 and supporting evidence 
regarding this award should be obtained, 
including evidence of the wounds received 
in action as noted on the award.  It 
should also be determined if the award of 
the Army Commendation Medal was based on 
merit or valor.  

10.  The RO should then carefully review 
all evidence obtained pursuant to the 
development requested above.  In the 
event these records suggest the presence 
of other sources of relevant evidence, 
such leads should be followed to the 
logical conclusion.

11.  It should then be determined both, 
if the veteran served in combat and if he 
was involved in the motor vehicle 
accident as he has described.  

12.  Thereafter, the veteran should be 
afforded a audiological examination 
regarding bilateral hearing loss and, if 
appropriate, he should be afforded a 
neurological examination regarding 
residuals of a concussion.  Notification 
of the date, time, and place of the 
examinations should be sent to the 
veteran.  The claims folder must be made 
available to the examiners for review 
prior to the examinations.  

The examination must encompass a detailed 
review of the veteran's relevant history 
and current complaints, as well as a 
comprehensive clinical evaluation and any 
diagnostic testing deemed necessary by 
the examiner to determine the correct 
diagnosis of the disabilities for which 
the veteran seeks service connection, the 
date of onset and the relationship of the 
disability to service.  

Audiological examination:  The examiner 
should review the record and examine the 
veteran.  The examiner should opine 
whether it is at least as likely as not 
that bilateral hearing loss had its onset 
in or was otherwise related to the 
veteran's service.  The examiner should 
additionally note whether it is at least 
as likely as not that the veteran's 
current hearing loss is the result of an 
motor vehicle accident in service.  The 
underlined standard of proof should be 
utilized in formulating a response.  The 
reasons and bases for any conclusion 
reached should be discussed.  All 
opinions expressed should be supported by 
reference to pertinent evidence.  The 
reasons and bases for any conclusion 
reached should be discussed.  The 
examiner should review the record and 
note whether he or she agrees or 
disagrees with any opinion of record and 
the reasons therefore.

Neurological examination:  If the veteran 
submits competent evidence of the 
presence of a current disability 
regarding residuals of a concussion, the 
examiner should review the record and 
examine the veteran.  The nature of the 
residuals should be specified, and the 
examiner should note whether the presence 
of any residuals are based on objective 
medical findings or on history related by 
the veteran.  The examiner should opine 
whether it is at least as likely as not 
that the veteran has residuals of a 
concussion which occurred during military 
service.  The underlined standard of 
proof should be utilized in formulating a 
response.  All opinions expressed should 
be supported by reference to pertinent 
evidence.  The reasons and bases for any 
conclusion reached should be discussed.  
The examiner should review the record and 
note whether he or she agrees or 
disagrees with any opinion of record and 
the reasons therefore.

13.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to appropriate 
VBA Fast Letters.  

14.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran, he and 
his representative should be furnished a 
Supplemental Statement of the Case 
(SSOC).  The SSOC should include a 
discussion of all evidence received since 
the last statement of the case was 
issued.  If the veteran fails to appear 
for a scheduled examination, the RO 
should include verification in the claims 
file as to the date the examination was 
scheduled and the address to which 
notification was sent.  The veteran and 
his representative should then be 
afforded an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


